Citation Nr: 1030972	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for Boerhaave syndrome.

3.  Entitlement to an initial compensable evaluation for 
residuals of left ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from February May 2000 to December 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to a higher initial evaluation for 
Boerhaave syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested in 
service or within one year of discharge; bilateral hearing loss 
disability is unrelated to service.

2.  The Veteran's left ankle disability is manifested by 
intermittent pain; the Veteran retains full, pain free range of 
motion.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for an initial compensable evaluation for 
residuals of left ankle fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71(a), Diagnostic 
Code 5271 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in June 2005 discussed the evidence necessary to 
support a claim for service connection.  The Veteran was invited 
to identify or submit evidence supportive of her claims, and the 
letter discussed the types of evidence that would support the 
claims.  The evidence of record was listed and the Veteran was 
told how VA would assist her in obtaining additional relevant 
evidence.  

In March 2006 she was advised of the manner in which VA 
determines disability ratings and effective dates.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  

Regarding the Veteran's claim for a higher initial evaluation for 
the left ankle disability, the Board notes that this is a case in 
which the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with respect to these issues has 
been satisfied.

With respect VA's duty to assist, the Board notes that to the 
extent possible, identified treatment records have been 
associated with the claims file.  A VA examination has been 
carried out with respect to the Veteran's left ankle disability.  
The Board finds that it was adequate in that the examiner 
reviewed the Veteran's history, interviewed the Veteran, and 
performed an appropriate physical examination prior to providing 
her diagnosis.  The report of record is thorough and consistent 
with contemporaneous treatment records.  For these reasons, the 
Board concludes that the findings of the VA examiner are more 
persuasive than the Veteran's assertions to the contrary, and 
that the reports are an adequate basis on which to base a 
decision.  Regarding the claim for hearing loss disability, the 
Board observes that a VA examination was scheduled, but that the 
Veteran did not report.  See 38 C.F.R. § 3.655.  

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection for Bilateral Hearing Loss Disability

The Veteran claims that she has hearing loss as the result of 
acoustic trauma in service.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within a 
year of the Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service personnel records indicate that the Veteran served in 
security forces for four years and six months.  An April 2002 
medical record includes her report that she had a job that 
involved exposure to loud noises.   

Service treatment records reflect that audiometric testing was 
conducted at enlistment and prior to discharge in December 2003.  
During the enlistment examination in May 2000, puretone 
thresholds were as follows:





HERTZ




1000
2000
3000
4000

Right

30
35
20
20

Left

5
15
10
5


During the December 2003 examination, the Veteran's puretone 
thresholds were as follows:





HERTZ




1000
2000
3000
4000

Right

20
20
20
15

Left

20
25
20
20


The record shows that she was scheduled for a VA audiological 
examination in September 2005.  A report from the VA facility 
indicates that the Veteran did not report for the examination.  
It also notes the address to which the notice of the examination 
was forwarded in August 2005.  The Board observes that, while the 
Veteran's January 2006 notice of disagreement lists an address 
other than that to which notice of the examination was sent, the 
cover letter to the October 2005 rating decision lists the former 
address.  Thus, it is reasonable to conclude that the August 2005 
notice of examination was sent to the correct address.  According 
to 38 C.F.R. § 3.655(a), (b) (2009), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, and 
a claimant, without good cause, fails to report for such 
examination, or reexamination; and the examination was scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.

The grant of service connection requires competent evidence to 
establish a diagnosis of the claimed disability.  Moreover, VA 
regulations require that hearing loss be reported at a certain 
level before it will be considered a disability.  In this case, 
the evidence currently associated with the record demonstrates 
that the Veteran does not have bilateral hearing loss disability.  
Notably, she was scheduled for a VA examination in September 2005 
but did not report for that examination.  In the absence of proof 
of a present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
the claim for service connection for bilateral hearing loss 
disability is denied.  The preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

Evaluation of Left Ankle Disability

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10 (2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are warranted.  However, the 
Board finds that the disability has not significantly changed and 
that the currently assigned evaluation is appropriate in this 
case.

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Service treatment records disclose that the Veteran was injured 
following an incident with her four wheeler.  X-rays revealed a 
nondisplaced oblique fracture of the distal fibula with no medial 
mortise widening.  The assessment was left ankle fracture.  In 
January 2003, the Veteran was noted to have persistent tenderness 
over her lateral fibula.  X-rays demonstrated no displacement and 
minimal callous formation.  The Veteran was allowed to begin 
weight bearing in a Cam boot for a month.

On VA examination in September 2005, the Veteran reported having 
intermittent pain in her left ankle.  She noted that intensity 
was 3/10 and might last or a few minutes.  She reported weakness 
and instability and stated that she had experienced multiple 
strains.  She denied current treatment, flare-ups, or joint 
disease.  She denied any significant effect on her daily 
activity.  On physical examination, there was no instability of 
the left ankle.  There was no tenderness to palpation.  Range of 
motion was full with dorsiflexion to 20 degrees, plantar flexion 
to 40 degrees, inversion to 30 degrees, and eversion to 20 
degrees.  The Veteran did not report pain during range of motion 
testing.  Range of motion did not decrease with repetitive motion 
of the ankle joint.  The assessment was left ankle strain.  

Subsequent VA treatment records are negative for any treatment or 
findings referable to the Veteran's left ankle.

The Veteran's left ankle disability is evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Under this criteria, a 10 percent rating 
is warranted for moderate limitation of motion of the ankle and a 
20 percent rating for marked limitation of motion of the ankle.

The Board also observes that in every instance where the minimum 
schedular evaluation requires residuals and the schedule does not 
provide for a zero percent evaluation, a zero percent evaluation 
will be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2009).

Ankylosis of the ankle in plantar flexion at less than 30 degrees 
warrants a 20 percent rating. A 30 percent rating is warranted if 
the ankylosis is in plantar flexion between 30 and 40 degrees or 
in dorsiflexion between 0 and 10 degrees. A 40 percent rating is 
warranted if there is ankylosis of the ankle in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Here, the medical evidence reflects that while the Veteran 
reports intermittent pain, she retains full range of motion and 
does not appear to experience pain on motion and use.  Under 
these circumstances, the Board concludes that the minimum 10 
percent evaluation for the joint is not warranted.  In summary, 
there is no objective evidence of moderate limitation of motion 
or the functional equivalent thereof which would warrant the 
assignment of a compensable evaluation.  As such, the Board finds 
that the current noncompensable evaluation is appropriate.

The Board accepts that the Veteran has intermittent pain; 
however, there is no evidence of pain on motion or use.  See 
DeLuca.  Neither the lay nor medical evidence reflects the 
functional equivalent of the criteria required for a higher 
evaluation. 

The Board notes that the Veteran is competent to report that her 
disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the current evaluation is 
appropriate.

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no showing by 
the Veteran that the service-connected left ankle disability has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization.  There is little in the way 
of evidence pertaining to treatment of this disability or time 
lost from work that would lead the Board to conclude that marked 
interference with employment has been shown.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to an initial compensable evaluation for left ankle 
fracture is denied.


REMAND

Service treatment records indicate that the Veteran was treated 
for symptoms such as nausea and bloody emesis, loss of 
consciousness, dizziness, generalized convulsive episodes 
preceded by vomiting, neck and chest pain, and painful and 
difficult swallowing.  In May 2003 a surgeon indicated that the 
Veteran had classic signs and symptoms of Boerhaave syndrome 
without barium swallow evidence of perforation of the esophagus; 
he indicated that regardless, his clinical suspicion remained 
high.  

On VA examination in September 2005.  The examiner elicited a 
history of this disability, but did not describe the current 
symptoms or their severity.  Subsequent VA treatment records 
indicate that the Veteran continued to experience chronic nausea 
and vomiting.  In a February 2006 letter, her VA physician 
reported that the Veteran had been hospitalized at the Ohio State 
University intensive care unit for five days.  Records of this 
hospitalization should be obtained and associated with the claims 
file.  Moreover, the current record is not entirely clear with 
respect to the current manifestations of this service-connected 
disability.  As such, the current record is insufficient for the 
purpose of rating this disability, and a comprehensive 
examination is warranted.

In light of the above discussion, the Board has determined that 
additional development is necessary.  Accordingly, the appeal is 
remanded for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
extent of her Boerhaave syndrome.  The 
claims file and a copy of this remand 
should be forwarded to the examiner for 
review.   A full history should be elicited 
from the Veteran during the course of the 
examination, the pertinent details of which 
should be recited in the examination 
report.

Following examination, review of the claims 
file, and interview of the Veteran, the 
examiner should identify the nature of the 
Veteran's Boerhaave syndrome and discuss 
its manifestations.   The severity of such 
manifestations should also be discussed.

The examiner should indicate whether the 
Veteran experiences persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation.  The examiner 
should also provide a discussion of whether 
the manifestations of the Boerhaave 
syndrome are productive of considerable 
impairment of health.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the above actions, 
readjudicate the claim on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, she and her representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


